DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Shirdel et al. PG Pub. 2016/0281494 (Shirdel).
Regarding claim 1, Shirdel discloses a method of monitoring fluid outflow along a wellbore, the method comprising: determining one or more temperature features from a distributed temperature signal originating in the wellbore (Distributed Temperature Sensing (DTS; Par. [0009 & 0082-0084]), wherein the one or more temperature features comprise statistical variations of a temperature measurement obtained from the distributed temperature signal through depth or both time and depth (temperature surveillance data include measured depth with predefined spatial resolution from a reference point, Par. [0123]); determining one or more frequency domain features from an acoustic signal originating in the wellbore (Distributed Acoustic Sensing (DAS); Par. [0009, 0087-0090 & 0125]); and using the one or more temperature features and the one or more frequency domain features to identify one or more fluid outflow locations along the wellbore (Flow acoustic and temperature can be used to generate an injection flow profile. Par. [0137, 0157-0158]), wherein the one or more fluid  (The DTS and DAS plots show steam exiting the annulus entering the formation. Par. [0217-0221]; Figs. 14A-14D).
Regarding claims 2 and 12, Shirdel discloses using the one or more temperature features and the one or more frequency domain features comprises: using the one or more temperature features in a first fluid outflow model (data analysis algorithms; Par. [0146, 0149, 0180]); using the one or more frequency domain features in a second fluid outflow model (the algorithms create models; Par. [0157, 0180]); combining an output from the first fluid outflow model and an output from the second fluid outflow model to form a combined output (Par. [0216]); and identifying the one or more fluid outflow locations along the wellbore based on the combined output (Par. [0220-0221]; Figs. 14A-14D).
Regarding claims 3 and 13, Shirdel discloses the first fluid outflow model comprises one or more multivariate models, and wherein the output from each multivariate model of the one or more multivariate models comprises an indication of the one or more locations along the wellbore. (temperature data for flow condition determination; Par. [0146, 0149, 0180]).
Regarding claims 4 and 14, Shirdel discloses the second fluid outflow model comprises a regression model, and wherein the output from the regression model comprises an indication of a fluid outflow rate at the one or more locations along the wellbore. (Par. [0158]).
Regarding claims 5 and 15, Shirdel discloses combining the output from the first fluid outflow model with the output from the second fluid outflow model comprises determining the combined output as a function of: 1) the output from the first fluid outflow model, and 2) the output from the second fluid outflow model (any combined output from a pair of models is generically a function of the models that created the input data, if a more specific definition of the function relationship is intended, such a recitation would be required). 
Regarding claims 6 and 16, Shirdel discloses determining an allocation of a total injected fluid flow into the wellbore across the one or more fluid outflow locations based on the combined output. (Par. [0181 & 0194]).
Regarding claims 7 and 17, Shirdel discloses the one or more temperature features a temperature excursion measurement, wherein the temperature excursion measurement comprises a difference between a temperature reading at a first depth and a smoothed temperature reading over a depth range. (the algorithms can be used to smooth out data, such as noise distortion, a remaining point of interest can be compared against the remaining smoothed date; Par. [0142]).
Regarding claim 9, Shirdel discloses obtaining the distributed temperature signal from a fiber optic-based temperature sensor within the wellbore. (Par. [0073]).
Regarding claim 10, Shirdel discloses obtaining the acoustic signal from a fiber optic- based acoustic sensor within the wellbore. (Par. [0073]).
Regarding claim 11, Shirdel discloses a system for monitoring fluid outflow along a wellbore, the system comprising: a processor (1702; Par. [0245]; Fig. 17); a memory (1704; Par. [0245]; Fig. 17); and an analysis program (computer-readable instructions; Par. [0245]) stored in the memory, wherein the analysis program is configured, when executed on the processor (Par. [0245]), to: receive a distributed temperature signal (Distributed Temperature Sensing (DTS; Par. [0009 & 0082-0084]) and an acoustic signal (Distributed Acoustic Sensing (DAS); Par. [0009, 0087-0090 & 0125]), wherein the distributed temperature sensing signal and the acoustic signal originated within the wellbore (Par. [0073]); determine one or  (Par. [0009 & 0082-0084]), wherein the one or more temperature features comprise statistical variations of a temperature measurement obtained from the distributed temperature signal through depth or both time and depth (temperature surveillance data include measured depth with predefined spatial resolution from a reference point, Par. [0123]); determine one or more frequency domain features from the acoustic signal (Par. [0009, 0087-0090 & 0125]); and identify one or more fluid outflow locations along the wellbore using the one or more temperature features and the one or more frequency domain features (Flow acoustic and temperature can be used to generate an injection flow profile. Par. [0137, 0157-0158]), wherein the one or more fluid outflow locations comprise locations having fluid flow from within the wellbore to a surrounding subterranean formation (The DTS and DAS plots show steam exiting the annulus entering the formation. Par. [0217-0221]; Figs. 14A-14D).Additionally, the DTS and DAS plots show steam exiting the annulus entering the formation. Par. [0217-0221]; Figs. 14A-14D).
Regarding claim 19, Shirdel discloses a fiber optic-based temperature sensor within the wellbore, wherein the analysis program (computer-readable instructions) is configured, when executed on the processor (1702) (Par. [0245]), to obtain the distributed temperature signal from the fiber optic-based temperature sensor. (Par. [0073]).
Regarding claim 20, Shirdel discloses a fiber optic-based acoustic sensor within the wellbore, wherein the analysis program (computer-readable instructions) is configured, when executed on the processor (1702) (Par. [0245]), to obtain the acoustic signal from the fiber optic-based acoustic sensor. (Par. [0073]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shirdel in view of Nunes et al. U.S. Patent Publication 2017/0275986 (Nunes).
Regarding claims 8 and 18, Shirdel discloses the collection of acoustic data from a DAS, but does not expressly disclose that the frequency domain features comprise at least a root mean squared (RMS) energy.
However, Nunes teaches the use of a downhole data acquisition system for detecting fluid flow which utilizes a distributed acoustic sensor for measuring acoustic signals indicating fluid flow, wherein the data may include analysis for the root mean square energy value (Par. [0028]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Shirdel to include analyzing the acoustic signals for an RMS energy value.  Doing so merely constitutes a standard manner in which a given acoustic signal can be mapped onto a fluid flow rate for a wellbore condition, wherein both Shirdel and Nunes aim to utilize a detected acoustic signal to identify a specific flow characteristic (Par. [0028]).
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed December 20, 2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's amendments and arguments regarding the claim prior art rejection filed December 20, 2021 have been fully considered but they are not persuasive. Applicant amended independent claims 1 and 11 to state “wherein the one or more temperature features comprise statistical variations of a temperature measurement obtained from the distributed temperature signal through depth or both time and depth” and “wherein the one or more fluid outflow locations comprise locations having fluid flow from within the wellbore to a surrounding subterranean formation”.  Examiner contends Shirdel teaches both of these limitations. Regarding the first limitation, Shirdel discloses temperature surveillance data can be determined from a DTS fiber in the wellbore. The DTS fiber records temperature values at predetermined points in time. These temperature values are recorded along the distance of the well. The temperature surveillance data include measured depth with predefined spatial resolution from a reference point, the date and time of the recording with predefined frequency and temperature of the fluid (e.g., steam, water or oil) for each recording point in space and time, etc. (Par. [0123]). Examiner contends the temperature surveillance data can be considered temperature features.  Applicant does not define “statistical variation”. Examiner contends statistical variation means the variation how data is dispersed, or spread out. Examiner contends since the temperature valves can be collected every 30 seconds, the date would have variations due to the movement of frequency and temperature of the fluid. (Par. [0123]). Last, Shirdel teaches the one or more fluid outflow locations comprise locations having fluid flow from within the wellbore to a surrounding subterranean formation with the use of the DTS and DAS plots. The DTS and DAS plots show steam exiting the annulus entering the formation. (Par. [0217-0221]; Figs. 14A-14D).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676